DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 1/18/2022 has been entered. Claims 1-16, 18-29 remain pending in the application. The IDSs filed 10/27/2021, 02/03/2022 have been considered. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings are 3D rendered images. The examiner suggests replacing the rendered images with clear lined drawings. Additionally, the drawings are objected to for excessive shading, see MPEP 1.84(m) which require line drawings only. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1 and 18 recite “horizontally adjacent”. However, the term adjacent is generally defined as “next to or adjoining something else” i.e. indicating that there is nothing in-between. However, the present invention does not have respective shoot zones horizontally adjacent to one another since there is a gap between respective shoot zones (see fig 3A-3B and figs 4A-4B) thereby rendering the claims vague and indefinite. 
	Claim 25 recites “wherein the at least one root zone is unenclosed on at least one side by the plurality of vertical plant growth structures within the frame.” However, this claim is vague and indefinite because it is not clear what is meant by the recitation “unenclosed on at least one side by the plurality of vertical plant growth structures within the frame”. Is this implying that the frame does not enclose the root zone at one size? However, the present invention’s frame encloses the root zone at all sides (see fig 3A+3B). 
	Claims 2-16, 19-24, 26-29 are rejected based on their dependency. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-16 and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creechley (US20180014486A1) in view of Hessel (US6243987B1) and in view of Lindbo et al. herein Lindbo (US20180035625A1).
Regarding claim 1:

Creechley teaches:
An automatic vertical farming system comprising: (Abstract and Figures, para0005)
a frame surrounding at least one shoot zone and at least one root zone (Figure 3, 8 Reference 103, para0150, surrounds the “root zone” interior medium of 104 that holds the roots of the plant, and “shoot zone” exterior of 106 through which stems of plants emerges)
and configured to support a plurality of vertical plant growth structures (Figures 3-4, Reference 102, para0150)
 within an area surrounded by the frame (Figures 1B, 2, Reference 100)

    PNG
    media_image1.png
    398
    233
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    304
    media_image2.png
    Greyscale

such that each of the vertical plant growth structures is arranged in a plane oriented vertically with respect to the frame, (see annotation of 5B above and how the plane is vertically oriented with respect to the frame 102)
 the plane defining, for each of the vertical plant growth structures, a growth surface area from which plant stems emerge on one side, (see fig 5A annotated above for the growth surface area which plant stems emerge out of opening 106 para0090)
facing the at least one shoot zone, (see how the growth surface area faces the shoot zone above)
and a root surface area from which plant roots emerge on an opposite side, (see annotation above for the root surface area within the root zone that plant roots emerge, opposite to the shoot zone)
facing the at least one root zone, (see annotation above how the root zone faces the root surface area)
 wherein the at least one shoot zone is shared by two respective growth surface areas horizontally adjacent to one another (see how the shoot zone annotated above is shared by two respective growth surface areas 104 horizontally adjacent to one another)
and the at least one root zone is shared by two respective root surface areas horizontally adjacent to one another; (see annotation above for how the root zone is shared by two respective root zones horizontally adjacent to one another para0086)
at least one light coupled to the frame and configured to illuminate the at least one growth area; (Figures 3, Reference 108, para0042-0043)
at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; (Figure 9 , Reference 300, para0086)
at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; (para0006, 0009, 0042, 0097, Figure 10A)
an automated conveyance system (Figures 8A-8B, Reference 200(a/b, para0043)
disposed on a top side of the frame and movably supported by the frame (Figures 3, 8A-8B, Reference 200(a), para0043)
the automated conveyance system comprising at least one tool configured to manipulate the plurality of vertical plant growth structures (Figures 8b, Reference 204, para0153)
and a control system including at least one processor configured to automatically control illumination by the at least one light, liquid flow through the at least one liquid conduit, gas flow through the at least one gas conduit, and operation of the conveyance system. (para0008, 0010, 0042, Reference 600)
However, Creechley doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, 
the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures;
 and a control system including at least one processor configured to automatically control operation of the at least one robot.
Hessel teaches:
an automatic vertical farming system (Figures 1-2, Reference 2, col. 7, ln. 39-41) comprising:
 a frame (Figures 1-2, References 62 and 64; col. 8, Ins. 49-53; col. 8, In. 63-col. 9, In. 5) 
defining at least one growth area (Figures. 1-2, Reference 8, col. 8, In. 63-col. 9, In. 5) 
and configured to support a plurality of vertical plant growth structures within the at least one growth area (Figures 1-2, Figs. 5a-c; the frame 62 is configured to support vertical plant growth structures 10 within the at least one growth area , column 9, Iines. 43-54; column 11, Iines. 13-22);
at least one light (col. 13, Ins. 11-16) 
coupled to the frame (Figs. 1-2, the lighting system is installed above each seeding shelf 62 and each planting shelf 64; col. 13, Ins. 39-40)
and configured to illuminate the at least one growth area (Figs. 1-2, the lighting system is configured to illuminate the at least one growth area 8 and the planting and growth zone 24; col. 13, Ins. 39-47);
at least one liquid conduit (Figs. 1-2, Reference 22)
coupled to the frame (Figs. 1-2, the one liquid conduit 22 is coupled to the seeding shelves 62 and the planting shelves 64) 
and configured to supply liquid to and from the at least one growth area (Figs. 1-2, the irrigation system 22 supplies water to and from the seeding and germination zone 8 and the planting and growth zone 24); 
at least one gas conduit coupled to the frame (a system coupled to the shelves 62, 64, col. 13, Ins. 11-17) 
and configured to supply gas to and from the at least one growth area (col. 13, Ins. 11-17; col. 13, Ins. 31-35);
at least one robot movably supported (Figs. 1-2, reference 16, col. 5, Ins. 55-57), 
the at least one robot (Figs. 1-2, Reference 16) 
comprising at least one tool (Figs. 1-2, arm 44) 
configured to manipulate the plurality of vertical plant growth structures (Figs. 1-2, col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In, 20); 
and a control system (col. 13, Ins. 52-57)
including at least one processor (Figs. 1-2, a computerized CPU 38) 
configured to automatically control illumination by the at least one light, liquid flow through the at least one liquid conduit, gas flow through the at least one gas conduit, and operation of the at least one robot (Figs. 1-2, Reference 38 col. 13, Ins. 11-18; col. 13, Ins. 52-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic vertical farming system of Creechley to include a robot comprising at least one tool automatically controlled by the control system as taught by Hessel to automate plant production, thereby minimizing farming costs and maximizing production rates.
However, Creechley as modified by Hessel doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area,
Lindbo teaches:
an automatic growing system (Abstract, Figs. 1-4, growth system 1) 
and at least one robot (Figs. 2-4, Reference 12, para0037) 
disposed on a top side of the frame and movably supported by the frame (Figure 1, 4 Reference 14, 12, para0037-0042) 
wherein the top side of the frame is above the at least one growth area (Fig 4, see how the top side of the frame 14 is above the at least one growth area 10)
and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area. (Fig 3a+3b+3c+4, Ref 34/36, para0037-0042)
the at least one robot comprising at least one tool configured to manipulate the plurality of plant growth structures (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley as modified by Hessel to include at least one robot movably supported by the top side of the frame as taught by Lindbo to minimize occupied floor space thereby minimizing tripping hazards for service personnel.
	Regarding claim 2:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley further teaches:
further comprising at least one of the plurality of vertical plant growth structures (Figures 2, 3,8A, the frame 103 supports a plurality of vertical plant growth structures 102)
	Regarding claim 3:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 2. Creechley further teaches:
wherein the at least one vertical plant growth structure includes a growth module or vertical comb frame (Figures 3-5B, vertical growth structure 102 includes an elongated column see figure 5A-5B) 
defining a plurality of spaces each configured to accept a single puck module (Figure 5A-6B, para0190, ‘througholes’ are configured to attach 109 of the single puck module 104).
	Regarding claim 4:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 3. Creechley further teaches:
further comprising at least one puck module disposed in at least one of the plurality of spaces (Figure 5A-6B, para0190, the single puck module 104 is attached to 102 by 109 and ‘througholes’).
	Regarding claim 5:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 4. Creechley further teaches:
wherein the at least one puck module includes at least one of a growth puck module including a plant growth medium disposed therein, a sensor puck module including at least one sensor disposed therein, and a spacer puck module (Figure 7D, Reference 111, para0194)
	Regarding claim 6:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 5. Creechley further teaches:
further comprising at least one plant disposed in the plant growth medium (para0194).
	Regarding claim 7:

wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
	Regarding claim 8:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 4. Creechley further teaches:
wherein at least one puck module is detachably attached to the plurality of spaces (para0166, 0189)
However, Creechley doesn’t teach: 
wherein the at least one tool includes a tool configured to move the at least one comb or at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces.
Hessel further teaches:
wherein the robot is configured to move the at least one comb or at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces (Figs. 1-2, Reference 44 col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In. 20).

	Regarding claim 9:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley teaches:
wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
However, Creechley doesn’t teach: 
wherein the at least one tool includes at least one sensor, wherein the control system is configured to receive sensor data from the at least one sensor and control robot operation based on the sensor data.
Hessel teaches:
a robot comprising at least one tool (Figs. 1-2, Reference 44 ; col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In. 20) 
wherein the at least one tool includes at least one sensor (Figs. 5a-5c, arm 44 includes a sensor; col. 12, in. 62-col. 13, In. 10), 
wherein the control system is configured to receive sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises a tool with a sensor as taught by Hessel taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 10:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley doesn’t teaches:
wherein the at least one tool includes a claw configured to grip, raise, and lower at least one of the plurality of vertical plant growth structures.
Hessel teaches:
wherein the at least one tool includes a claw configured to grip, raise, and lower at least one of the plurality of vertical plant growth structures. (Fig. 3, Reference 45; col. 12, lines. 51-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises a tool with a claw as taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 11:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley doesn’t teaches:
wherein the at least one tool includes at least one of a cleaning tool, a seeding tool, a sensor tool, a facility-construction tool, a light movement tool, a fluidics movement tool, a trimming tool, a manicuring tool, a pollination tool and a harvesting tool. 
Hessel teaches:
wherein the at least one tool includes at least one of a cleaning tool, a seeding tool, a sensor tool, a facility-construction tool, a light movement tool, a fluidics movement tool, a trimming tool, a manicuring tool, a pollination tool and a harvesting tool. (Figs. 1-3, Reference 44 is a seeding tool and a sensor tool, and a second robotic arm 46 comprises a harvesting tool; col. 9, Ins. 27-30; col. 12, Ins. 5-8; col. 12, In. 57-col. 13, In. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley such that the robot comprises tools as taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 12:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley doesn’t teaches: 
wherein the at least one robot includes a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot in response to instructions from the control system.
Hessel teaches:
 wherein the at least one robot (Fig. 1, Reference 16)
 is in contact with a frame (Fig. 1, Fig. 3, robot 16 is in contact with a guiding rail 82) 
and a motor (Fig. 1, Fig. 3, a motor 88) 
configured to move the at least one robot (Fig. 1, Fig. 3, the motor is configured to translate the base 80 along the guiding rail 82; col. 12, Ins. 44-50) 
in response to instructions from the control system (Fig. 1, Fig. 3, the computerized CPU 38 controls the robotic device 16; col. 13, Ins. 51-56)
It would have been an obvious to one having ordinary skill in the art at the time the invention was made as substitution of functional equivalent to substitute the motor of the robot translating the robot along the guide rails for a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have yielded predictable results because the robot is still being translated on the frame in response to instruction from the control system regardless of using wheels or a motor translating on guide rails. 
	Regarding claim 13:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley teaches: 
wherein the at least one processor includes at least one of a processor disposed on each robot, a processor located in a same facility as the frame, and a cloud-based processor. (the at least one processor includes a processor in the same facility as the frame (para0109), and a cloud-based processor (figure 10a, Reference 660, para0049, 51)
	Regarding claim 14:

wherein the control system includes a memory including at least one recipe defining how at least one plant is to be processed by the system. (para0008, 0010, Figure 10B)
	Regarding claim 15:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 14.  Creechley teaches:
wherein the at least one processor is configured to control at least one of the illumination, liquid flow, gas flow, and robot operation based on the at least one recipe. (Figures 10A-10C, Reference 635, para0071, 0076, 0081)
	Regarding claim 16:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 14.  Creechley teaches:
further comprising at least one sensor, wherein the at least one processor is configured to modify the control of at least one of the illumination, liquid flow, gas flow, and robot operation based on data from the at least one sensor. (para0076, Figure 10B, Reference 675+615)
Regarding claim 18:
Creechley teaches:
An automatic farm control method: (Abstract and Figures, para0005)
Automatically controlling, by a control system including a processor, (para0014, para0008, 0010, 0042, Reference 600)
Illumination by at least one light, the at least one light being coupled to(Figures 3, Reference 108, para0042-0043)
 a frame surrounding at least one shoot zone and at least one root zone (Figure 3, 8 Reference 103, para0150, surrounds the “root zone” interior medium of 104 that holds the roots of the plant, and “shoot zone” exterior of 106 through which stems of plants emerges)
and configured to support a plurality of vertical plant growth structures (Figures 3-4, Reference 102, para0150)
 within an area surrounded by the frame (Figures 1B, 2, Reference 100)

    PNG
    media_image1.png
    398
    233
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    304
    media_image2.png
    Greyscale


 the plane defining, for each of the vertical plant growth structures, a growth surface area from which plant stems emerge on one side, (see fig 5A annotated above for the growth surface area which plant stems emerge out of opening 106 para0090)
facing the at least one shoot zone, (see how the growth surface area faces the shoot zone above)
and a root surface area from which plant roots emerge on an opposite side, (see annotation above for the root surface area within the root zone that plant roots emerge, opposite to the shoot zone)
facing the at least one root zone, (see annotation above how the root zone faces the root surface area)
 wherein the at least one shoot zone is shared by two respective growth surface areas horizontally adjacent to one another (see how the shoot zone annotated above is shared by two respective growth surface areas 104 horizontally adjacent to one another)
and the at least one root zone is shared by two respective root surface areas horizontally adjacent to one another; (see annotation above for how the root zone is shared by two respective root zones horizontally adjacent to one another para0086)
and the at least one light coupled to the frame and configured to illuminate the at least one growth area; (Figures 3, Reference 108, para0042-0043)
automatically controlling, by the processor, liquid flow through at least one liquid conduit coupled to the frame and configured to supply liquid to and from the at least one growth area; (Figure 9 , Reference 300, para0086)
automatically controlling, by the processor, gas flow through at least one gas conduit coupled to the frame and configured to supply gas to and from the at least one growth area; (para0006, 0009, 0042, 0097, Figure 10A)
automatically controlling, by the processor, an automated conveyance system (Figures 8A-8B, Reference 200(a/b, para0043)
disposed on a top side of the frame and movably supported by the frame (Figures 3, 8A-8B, Reference 200(a), para0043)
the automated conveyance system comprising at least one tool configured to manipulate the plurality of vertical plant growth structures (Figures 8b, Reference 204, para0153)
However, Creechley doesn’t teach:
automatically controlling, by the control system, operation of at least one robot disposed on a top side of the frame and movably supported by the frame, 
the at least one robot comprising at least one tool configured to manipulate the plurality of vertical plant growth structures;
Hessel teaches:
an automatic farming control method (Figures 1-2, Reference 2, col. 7, ln. 39-41) comprising:
 automatically, controlling by a control system, (col 13, lns. 51-61)
operation of at least one robot (Figs. 1-2, Reference 38 col. 13, Ins. 11-18; col. 13, Ins. 52-57).
The at least one robot movably supported by another frame(Figs. 1-2, reference 16, col. 5, Ins. 55-57), 
the at least one robot (Figs. 1-2, Reference 16) 
comprising at least one tool (Figs. 1-2, arm 44) 
configured to manipulate the plurality of vertical plant growth structures (Figs. 1-2, col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In, 20); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic vertical farming method of Creechley to include a robot comprising at least one tool automatically controlled by the control system as taught by Hessel to automate plant production, thereby minimizing farming costs and maximizing production rates.
However, Creechley as modified by Hessel doesn’t teach:
at least one robot disposed on a top side of the frame and movably supported by the frame, or another frame, wherein the top side of the frame is above the at least one growth area and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area,
Lindbo teaches:
an automatic growing system (Abstract, Figs. 1-4, growth system 1) 
at least one robot (Figs. 2-4, Reference 12, para0037) 
disposed on a top side of the frame and movably supported by the frame (Figure 1, 4 Reference 14, 12, para0037-0042) 
wherein the top side of the frame is above the at least one growth area (Fig 4, see how the top side of the frame 14 is above the at least one growth area 10)
and the robot is movably supported so that it is movable to traverse the at least one growth area above the at least one growth area. (Fig 3a+3b+3c+4, Ref 34/36, para0037-0042)
the at least one robot comprising at least one tool configured to manipulate the plurality of plant growth structures (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley as modified by Hessel to include at least one robot movably supported by the top side of the frame as taught by Lindbo to minimize occupied floor space thereby minimizing tripping hazards for service personnel.
	Regarding claim 19:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches:
wherein the at least one vertical plant growth structure includes a growth module or vertical comb frame (Figures 3-5B, vertical growth structure 102 includes an elongated column see figure 5A-5B) 
defining a plurality of spaces each configured to accept a single puck module (Figure 5A-6B, para0190, ‘througholes’ are configured to attach 109 of the single puck module 104).
And at least one puck module is a sensor puck module including at least one sensor disposed therein (para0083)
The method further comprising: receiving by the control system, sensor data from the at least one sensor and control at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
	Regarding claim 20:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 19. Creechley further teaches:
wherein at least one puck module is detachably attached to the plurality of spaces (para0166, 0189)
However, Creechley doesn’t teach: 
wherein controlling the operation of the at least one robot includes controlling the at least one tool to move at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces.
Hessel further teaches:
wherein controlling the operation of the at least one robot includes controlling the at least one tool to move at least one puck module into the at least one of the plurality of spaces, out of the at least one of the plurality of spaces, or from one of the at least one of the plurality of spaces to another of the at least one of the plurality of spaces (Figs. 1-2, Reference 44 col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley to comprise a robot configured to move the at least one puck module as taught 
	Regarding claim 21:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches: 
wherein the control system is configured to receive sensor data from the at least one sensor, the method further comprising: receiving, by the control system, sensor data from the at least one sensor; and controlling, by the control system, at least one of the illumination, liquid flow, gas flow, based on the sensor data. (Figures 10A-10C, para0071, 0076, 0081)
However, Creechley doesn’t teach: 
wherein the at least one tool includes at least one sensor, the method further comprising: receiving, by the control system, sensor data from the at least one sensor; and controlling, by the control system,  at least one of the illumination, liquid flow, gas flow, and robot operation based on the sensor data.
Hessel further teaches:
wherein the at least one tool includes at least one sensor (Figs, 5a-5c, arm 44 Includes a sensor; col. 12, In. 62-col. 13, In. 10), the method further comprising:
receiving, by the control system, sensor data from the at least one sensor (Fig 1, the CPU 38 receives sensor data from the sensor; col. 12, In. 62-col. 13, In. 10; col. 13, Ins. 51-59); and
controlling, by the control system, at least one of the illumination, liquid flow, gas flow, and robot operation based on the sensor data (Fig 1, the CPU 38 controls robot operation based on the sensor data; col. 12, In. 62-col. 13, In. 10; col. 13, Ins. 51-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Creechley to incorporate a robot comprising a tool with a sensor as taught by Hessel taught by Hessel to automate plant production without the need for human intervention, thereby minimizing farming costs and maximizing production rates.
	Regarding claim 22:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley doesn’t teach:
wherein the at least one robot includes a plurality of wheels in contact with the frame and a motor coupled to at least one of the wheels configured to move the at least one robot, the method further comprising controlling, by the control system, the at least one motor.
Hessel teaches:
 wherein the at least one robot (Fig. 1, Reference 16)
 is in contact with a frame (Fig. 1, Fig. 3, robot 16 is in contact with a guiding rail 82) 
and a motor (Fig. 1, Fig. 3, a motor 88) 
and configured to move the at least one robot (Fig. 1, Fig. 3, the motor is configured to translate the base 80 along the guiding rail 82; col. 12, Ins. 44-50) 
in response to instructions from the control system (Fig. 1, Fig. 3, the computerized CPU 38 controls the robotic device 16; col. 13, Ins. 51-56)

	Regarding claim 23:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches:
wherein the control system includes a memory including at least one recipe defining how at least one plant is to be processed by the system. (para0008, 0010, Figure 10B)
the method further comprising controlling, by the control system, at least one of the illumination, liquid flow, gas flow, and robot operation based on the at least one recipe. (Figures 10A-10C, Reference 635, para0071, 0076, 0081)
	Regarding claim 24:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 23. Creechley further teaches:
further comprising modifying, by the control system, the control of at least one of the illumination, liquid flow, gas flow, and robot operation based on data from the at least one sensor. (para0076, Figure 10B, Reference 675+615)
Regarding claim 25:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 23. Creechley further teaches:
wherein the at least one root zone is unenclosed on at least one side by the plurality of vertical plant growth structures within the frame. (para0086, the side of root zone that is configured to receive the nutrients of the supply system is unenclosed by the frame)
Regarding claim 26:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 23. Creechley doesn’t teach but Hessel further teaches:
wherein the at least one robot is configured to operate the at least one tool to access an entire vertical length of the at least one shoot zone, an entire vertical length of the at least one root zone, or a combination thereof. (Figs. 1-3, col. 9, Ins. 41-55; col. 10, In. 66-col. 11, In, 20, the robot is movable alone a vertical length (X) and therefore allows the tool (45) to operate an entire vertical length of the shoot zone 30);
Regarding claim 27:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley doesn’t teach but Hessel further teaches:
further comprising automatically controlling, by the control system, operation of the at least one robot to operate the at least one tool to access an entire vertical length of the 
Regarding claim 28:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 1. Creechley further teaches:

    PNG
    media_image3.png
    398
    233
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    412
    media_image4.png
    Greyscale

wherein the two respective growth surface areas horizontally face one another, and the two respective root surface areas horizontally face one another. (see how each growth surface area on 104 horizontally faces the neighboring growth surface area and behind them each of the root surface areas of the root zone horizontally faces the neighboring root surface area)
Regarding claim 29:
Creechley as modified by Hessel and Lindbo, as shown above, discloses all the limitations of claim 18. Creechley further teaches:

    PNG
    media_image3.png
    398
    233
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    354
    412
    media_image4.png
    Greyscale

wherein the two respective growth surface areas horizontally face one another, and the two respective root surface areas horizontally face one another. (see how each growth surface area on 104 horizontally faces the neighboring growth surface area and behind them each of the root surface areas of the root zone horizontally faces the neighboring root surface area)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18-29 have been considered but are not found persuasive.

Specifically applicant argues: Creechley FIG. 3 "best" shows the arrangement of the growth modules 104, but from this view the directionality of the plant stems that emerge from growth modules 104 is not clear. FIG. 6A, which shows one configuration of a growth module, shows "lateral opening 106" but does not show in what arrangement the illustrated growth module could be configured to form a tower 102 (i.e., there is no teaching of whether all the lateral openings 106 are aligned). 
This is not found persuasive because as is clear and evident from figs 5A, 8A the lateral openings 106 are aligned. Additionally para0090 states “ (the plant growing out of an opening 106 in the growth module 104),” which affirms that the plants grow out of the lateral openings 106 and therefore the direction that the stem grows is towards what is being considered the “shoot zone”.  
Applicant further argues: Creechley teaches a growth medium 111 within growth modules 104. See Creechley FIG. 7D and par. [0194]. It appears the roots of the plant are contained entirely within the growth medium 111. Moreover, the only clear teaching of a plant growth structure with the arrangement of the stems is provided in FIGS. 7A-7C. These figures clearly and unambiguously show a structure where multiple vertical planes define separate growth surface e any "zone," be it on the root side or the shoot side, the zone is shared by plants that are vertically adjacent but not horizontally adjacent.

    PNG
    media_image5.png
    398
    233
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    354
    412
    media_image6.png
    Greyscale

	This is also not found persuasive because as explained and detailed in the rejection the shoot and root zones are positioned relative to a vertical plane depicted above. Therefore, two respective root zones are positioned horizontally adjacent to one another and two respective shoot zones are positioned horizontally adjacent to one another. 
Applicant also argues: Moreover, to the extent Creechley, Hessel, and Lindbo are combinable, any such combination would be unable to practice the claimed inventions. As noted above, Creechley's growth modules completely enclose the root system of each plant. The enclosed roots are irrigated by an overhead irrigation system. Lindbo's 'load handling device' would not 
	This is not found persuasive because as disclosed by Creechly in Fig 5A-5B, 6A, Fig 7C-7D, para0086, at least a top side of root zone of 104 that is configured to receive the nutrients of the supply system 300 is unenclosed by the frame such that it is able to absorb the contents of the nutrients. Creechley teaches “the upper opening of the hydroponic plant growth module when mounted to the vertical growth column 102, in a controlled flow, allowing the water and nutrients 305 to percolate through the hydroponic plant growth modules located on each vertical growth column. Optionally, additional distribution points at lower points along the vertical column may also be utilized for secondary distribution of water with balanced nutrient levels to account for losses and absorption in the hydroponic plant growth modules above. Once the water and nutrients 305 complete the vertical traverse, the remaining water and nutrients that leave the lowest hydroponic plant growth module is collected in a pan 330, recycled to the master water reservoir 330 where the nutrient levels are automatically analyzed and again replenished to optimal levels before repeating the cycle.“ Thus, it does not restrict or limit a combination with the vertical path of Lindbo LHD’s gripping device. Additionally, the gripping device can be used to manipulate the growth surface of the “shoot zone”. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643